DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Throughout the Specification, whether or not the reference numbers are in parentheses is inconsistent.  See paragraph [0048], line 1 which reads “the protective covers (1, 2) on the blade 55”.  Paragraph [0051] discloses that callout (10) is in Fig. 3, but Fig. 3 does not show a callout (10).  Paragraph [0052] discloses that callouts (1) and (2) are in Fig. 4, but Fig. 4 does not show callouts (1) and (2).  Paragraph [0053] discloses that callouts (3a) and (4a) are in Fig. 5, but Fig. 5 does not show callouts (3a) and (4a).  In paragraph [0055], “protective covers” should read –protective cover--.  Paragraph [0056] discloses “protective cover 3” but callout 3 is disclosed as the tip end in paragraph [0053].  Paragraph [0058] discloses “first short edge 4” and “second short edge 3” but these callouts are already disclosed as root end and tip end in paragraph [0053].  Paragraph [0060] discloses a “guiding nipple 6” is shown in Fig. 5, but no such structure is in Fig. 5.  Paragraph [0061] discloses “protrusion 6”, but callout 6 is already disclosed as “guiding nipple” in paragraph [0060].  In paragraph [0062], “Mechanical Interlocking” should read –Mechanical interlocking--.  The entirety of paragraph [0063] is not understood by Examiner.  In paragraph [0066], it is not known what is meant by “a length of 20-40mm, 30mm”.  In paragraph [0068], it is not known what is meant by “It is form other technology to extrude plastic elements” and in line 2, “extrude” should read –.  
Appropriate correction is required.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. In response to the number and type of errors found in the Specification (see above), and due to the likelihood that Examiner was unable to find all of the errors, it is recommended that the specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. 
Claim Objections
Claim 2 is objected to because of the following informalities:  In claim 2 “Polyurethane” should read –polyurethane—and “Polyethylene” should read –polyethylene--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about 2000 mm" in claim 3 is a relative term which renders the claim indefinite.  The term "about 2000 mm" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "firmly connect" in claim 5 is a relative term which renders the claim indefinite.  The term "firmly connect" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 7 recites the limitation "the LE radius of the first protective cover" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the LE radius of the second protective cover" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 refers to “the first protective cover” and “the second protective cover”.  Claim 6, from which claim 7 depends, discloses a first and second set of protective covers, making it unknown which “the first protective cover” and “the second protective cover” are being referred to in claim 7, thus rendering claim 7 indefinite.
Claim 8 refers to “the first protective cover” and “the second protective cover”.  Claim 6, from which claim 8 depends, discloses a first and second set of protective 
Claim 8 discloses the first and second protective covers having a chord length, but chord length is defined as the straight line distance between the leading edge and the trailing edge of a cross section of an airfoil, or of an airfoil shape.  It is not disclosed or understood exactly what is considered to be the trailing edge of the protective cover, thus rendering claim 8 indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8 and 10 is/are rejected under 35 U.S.C. 102(1)(1) as being anticipated by USPAP 2007/0036659 (Hibbard hereinafter).
With regard to claim 1, Hibbard discloses a protective cover system for protecting a leading edge (5a) of a wind turbine rotor blade (5) from erosion, the system comprising:

wherein the first protective cover (6) comprises a first overlap portion (10a) at the root end, and the second protective cover (6) comprises a second overlap portion (10b) at the tip end
wherein a shape of the first overlap portion (10a) is substantially complementary to a shape of the second overlap portion (10b) such that when overlapping the first overlap portion and the second overlap portion, a resulting cross section of the overlapped overlap portions (10a, 10b) substantially corresponds to cross sections of at least one of the first protective cover and the second protective cover outside the overlap portions (10a, 10b) (see Fig.’s 5a-5d).
With regard to claim 3, insofar as claim 3 is definite, Hibbard discloses the protective cover system according to claim 1, wherein a length of at least one of the first and second protective cover (6, 6) amounts to about 2000 mm at maximum (paragraphs [0087], [0098] and [0106]).
With regard to claim 4
With regard to claim 5, insofar as claim 5 is definite, Hibbard discloses a method for mounting a protective cover system according to claim 1 to a leading edge (5a) of a wind turbine blade (5), the method comprising:
providing a wind turbine blade (5), the protective cover system according to claim 1, and an adhesive (paragraphs [0089], [0100] and [0113]);
applying the adhesive (11a) on the wind turbine blade (5) and/or on an inner surface (11) of the first and second protective covers (6, 6) (Fig. 4);
placing the first and second protective covers (6, 6) onto the wind turbine blade (5), wherein the first and second overlap portions (10a, 10b) of the protective covers are arranged such that the first and the second overlap portions (10a, 10b) overlap (Fig.’s 5a-5d);
applying further adhesive between the first and the second overlap portions (10a, 10b) (paragraph [0113]); and
allowing the adhesive to firmly connect the first and the second protective covers (10a, 10b) to the wind turbine blade (5).
With regard to claim 6, Hibbard discloses the protective cover system according to claim 1 further comprising
a first set of protective covers, each of the protective covers of the first set of protective covers correspond to a true copy of said first protective cover,
a second set of protective covers, each of the protective covers of the second set of protective covers corresponds to a true copy of said second protective cover (Hibbard discloses a wind turbine having at least three blades (Fig. 1), therefore, there would be at least a first and a second set of protective covers), 

a protective root cover (the cover (6) nearest the root in Fig. 2).
With regard to claim 7, insofar as claim 7 is definite, Hibbard discloses the protective cover system according to claim 6, wherein the LE radius of the first protective cover (6) is different from the LE radius of the second protective cover (6) (paragraph [0087]).
With regard to claim 8, insofar as claim 8 is definite, Hibbard discloses the protective cover system according to claim 6, wherein the first protective cover has a chord length between 0-5 and 1-3 meters and the second protective cover (6) has a chord length of about 1-3 meters or more.
With regard to claim 10, Hibbard discloses the protective cover system according to claim 6, wherein the protective root cover features a smooth transition towards the leading edge on the root side (Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard in view of USPAP 2018/0209400 (Drachmann Haag hereinafter).
With regard to claim 2, Hibbard discloses all of the limitations except for wherein at least one of the protective covers (6, 6) comprise an elastomer comprising polyurethane or polyethylene.
Drachmann Haag teaches a protective cover for the leading edge of a wind turbine blade wherein the protective cover is made of an elastomer comprising polyurethane or polyethylene (paragraph [0059]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Hibbard by providing that at least one of the protective covers comprise an elastomer comprising polyurethane or polyethylene as taught in Drachmann Haag for the purposes of providing good erosion resistance (paragraph [0059]).
With regard to claim 9, Hibbard discloses all of the limitations except for wherein the protective tip cover has a swept end to cover and fit the blade tip.
Drachmann Haag teaches a protective cover for the leading edge of a wind turbine blade wherein the protective cover has a swept end to cover and fit the blade tip (Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Hibbard by providing that the protective tip cover has a swept end to cover and fit the blade tip as taught in Drachmann Haag for the purposes of protecting the tip from erosion due to high tip speeds making the tip more susceptible to erosion (paragraphs [0080]-[0082]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP’s 2017/0314532, 2020/0063718, 2020/0040869, 2019/0293050, 2019/0277247, 2014/0186188, 2016/0208773, 2012/0034833, 2011/0243751, 2020/0166015 and 2011/0299995 disclose wind turbine blades with protective covers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R EASTMAN/Primary Examiner, Art Unit 3745